Petition for Writ of Mandamus and Petition for Writ of Prohibition Dismissed
and Memorandum Opinion filed July 20, 2017.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-17-00548-CV
                                NO. 14-17-00551-CV



                        IN RE ALI CHOUDHRI, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                          WRIT OF PROHIBITION
                              190th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-27197

                         MEMORANDUM OPINION

      On July 18, 2017, relator Ali Choudhri filed a petition for writ of mandamus
and a petition for prohibition in this court. See Tex. Gov’t Code Ann. § 22.221 (West
2004); see also Tex. R. App. P. 52. In the petitions, relator complains of a July 7,
2017 order signed by the special master in the 190th District Court of Harris County.

        Subsequent to the filing of the petition for writ of mandamus and petition for
writ of prohibition in this court, the Honorable Patricia Kerrigan, presiding judge of
the 190th District Court, vacated the July 7, 2017 order. The requested relief in the
petitions is now moot.

        Accordingly, relator’s petition for writ of mandamus and petition for writ of
prohibition are ordered dismissed. Relator’s motion for temporary relief is also
moot.


                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Busby and Wise.




                                           2